SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for use of the Commission only [X] Definitive Information Statement CENTALE, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [x ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Price per unit or other underlying value of transaction pursuant to Exchange Act Rule 0-11.(Set forth the amount on which the filing fee is calculated and state how it was determined.) 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CENTALE, INC. 37 HAMBURG STREET EAST AURORA, NY 14052 INFORMATION STATEMENT To the Holders of the Voting Stock: The purpose of this Information Statement is to notify you that the holders of shares representing a majority of the voting power of Centale, Inc. (the “Company”) have given their written consent to a resolution adopted by the Board of Directors of the Company to amend the articles of incorporation so as to (a) change the name of the Company to NexxNow, Inc. and (b) effect a reverse split of the Company’s common stock in a ratio of 1-for-4.We anticipate that this Information Statement will be mailed on May 16, 2008 to shareholders of record.On or after June 5, 2008, the amendments of the articles of incorporation will be filed with the New York Department of State and will become effective. New York corporation law permits holders of a majority of the voting power to take shareholder action by written consent if the issuer’s certificate of incorporation authorizes such action.Centale’s certificate of incorporation authorizes shareholder action by written consent.Accordingly, the Company will not hold a meeting of its shareholders to consider or vote upon the amendments of the Company’s certificate of incorporation. WE ARE NOT ASKING YOU FOR A PROXY. YOU ARE REQUESTED NOT TO SEND US A PROXY. May 16, 2008 Paul Riley Chief Executive Officer VOTING SECURITIES AND PRINCIPAL SHAREHOLDERS We determined the shareholders of record for purposes of this shareholder action at the close of business on April 25, 2008(the “Record Date”).On the Record Date, the authorized voting stock consisted of 250,000,000 shares of common stock, par value $0.01, each of which is entitled to one vote.On the Record Date, there were 55,973,896 shares of common stock issued, outstanding and entitled to vote. The following table sets forth the number of shares of voting stock beneficially owned by each person who, as of the Record Date, owned beneficially more than 5% of the Company’s voting stock, as well as the ownership of such shares by each member of the Company’s Board of Directors and the shares beneficially owned by its officers and directors as a group. Name and Address of Beneficial Owner(1) Amount and Nature of Beneficial Ownership(2) Percentage of Class Paul Riley 9,971,014 (3) 17.8 % Daniel Robbie 621,986 1.1 % Sterling Shepperd 3,288,213 (4) 5.9 % Brittany Wier 21,811,594 39.0 % All officers and directors as a group (4 persons) 35,692,807 (4) 63.8 % Thaddeus A. Wier, Jr. 5,173,469 9.2 % Kenneth Keller 1206 Carriage Road East Aurora, NY 14052 5,455,453 9.7 % (1) Except as otherwise indicated, the address of the shareholder is c/o Centale, Inc., 37 Hamburg Street, East Aurora, NY (2) Except as otherwise noted, all shares are owned of record and beneficially. (3) Mr. Riley’s employment agreement with Centale provides that these shares will be surrendered and cancelled if Mr. Riley’s employment by Centale terminates prior to January 1, (4) Includes 2,492,754 shares held in trust for Hayden Financial Corp. pursuant to a Services Agreement. AMENDMENT OF THE CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE CORPORATION The Board of Directors of the Company has adopted a resolution to change the name of the Company from Centale, Inc. to “NexxNow, Inc.”The holders of shares representing a majority of the voting power of the Company’s outstanding voting stock have given their written consent to the resolution. Under New York corporation law, the consent of the holders of a majority of the voting power is effective as shareholders’ approval. We will file the Amendment with the New York Department of State on or after June 5, 2008, and it will become effective on the date of such filing (the “Effective Date”). 2 Reasons for Approving the Name Change The primary purpose of the name change is to better represent the Company’s business.The Company recently acquired the outstanding capital stock of NexxNow China, Inc., a Delaware corporation (“NexxNow China”).NexxNow China is engaged in the business of marketing sporting events in The People’s Republic of China. Because of this new overall direction in the Company’s business, the Board of Directors and majority shareholders have determined to change the Company’s name. Certificates for the corporation’s common stock that recite the name “Centale, Inc.” will continue to represent shares in the corporation after the Effective Date.If, however, a shareholder wishes to exchange his certificate for a certificate reciting the name “NexxNow, Inc.” after the Effective Date, he may do so by surrendering his certificate to the Company’s Transfer Agent with a request for a replacement certificate and the appropriate stock transfer fee.Centale’s Transfer Agent is: American Stock Transfer & Trust Company 59 Maiden
